Title: From James Madison to Thomas Jefferson, 1 September 1802
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Sepr. 1. 1802
The mail not having returned from Milton when my messenger left the Court House on monday evening, & it having been inconvenient to send thither at any time since, I can not now acknowledge any favor which may have come from you since my last. Among the letters inclosed is one from Higginson seconding the application from Philada. for your patronage to a demand on the vice Govt of the La plata provinces. The measure as proposed seems to be inadmissible on several grounds; but I shall be glad to have your sanction if you think it proper, to a refusal. Yours with respectful attachment
James Madison
 

   
   RC (DLC: Jefferson Papers). Docketed by Jefferson as received 2 Sept.



   
   The letter to JM from Stephen Higginson and other Boston merchants, 11 Aug. 1802, has not been found. It was acknowledged by Daniel Brent on 28 Aug. 1802 (DNA: RG 59, DL, vol. 14) and by JM on 6 Sept. 1802.


